Citation Nr: 1140131	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  09-25 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to September 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent disability rating.

In July 2011, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  

In a January 2010 rating decision, the Veteran was denied entitlement to a total disability rating based on individual unemployability (TDIU).  In written statements dated in February 2010 and September 2010, the Veteran asserts that he is unable to work due to a service-connected throat disability.  The Board interprets the Veteran's statements as raising a new claim for TDIU.  As that issue has not been developed for appellate consideration, it is referred to the RO for appropriate action.  The Board recognizes that a TDIU claim is also part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).   Here, however, the Veteran has asserted unemployability due to a service-connected throat disability and has not asserted unemployability due to his service-connected psychiatric disability.  Therefore, the claim for TDIU is not considered part of the Veteran's claim for an increased rating for a psychiatric disability and the Board does not have jurisdiction over that issue. 


FINDING OF FACT

The Veteran's psychiatric disability has been productive of no more than occupational and social impairment with occasional decrease in work efficiency with intermittent inability to perform occupational tasks with depression, sleep impairment, impairment in concentration, and mild memory impairment, but with otherwise satisfactory routine behavior, self-care, and normal conversation. 
CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for a psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010). 

The Veteran's service-connected psychiatric disorder has been evaluated under Diagnostic Code 9411, which is governed by the General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  That general rating formula provides for a 10 percent disability rating where there is occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. 

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, occasional panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Veteran contends that his psychiatric disability is more severe than contemplated by his current 30 percent disability rating.

The pertinent evidence of record consists of VA medical records dated from April 2006 to July 2011, which show infrequent treatment for psychiatric symptoms and diagnoses of mood disorder, not otherwise specified (NOS), and rule out posttraumatic stress disorder (PTSD).  Specifically, during a VA mental health assessment in September 2007, the Veteran reported intrusive thoughts of Vietnam, depression, a loss of energy and interest in activities, behavioral changes, sleep disturbances, hallucinations described as fleeting shadows observed while watching television, panic attacks described as shortness of breath, nervousness, and lightheadedness while walking to the mailbox.  He denied problems at work, deterioration in hygiene or grooming, and obsessive compulsive behavior.  The examiner also noted symptoms of hypervigilance and exaggerated startle.  It was noted that the Veteran avoided discussions with anyone regarding Vietnam experiences, although he watched some war movies.  He also tended to avoid current war news, as it angered him because veterans today are welcomed home with open arms, whereas the Vietnam veterans were spit on.

Socially, the Veteran had been married for 40 years and had two children.  He stated that he was socially withdrawn and preferred to stay home.  However, went out with his wife to restaurants and sat with his back to wall.  He indicated that he worked in the yard on weekends and his interests included basketball.  He also indicated that he wanted his spouse involved in his treatment and that he relied on her when things were not going well.  Occupationally, the Veteran had been with his employer for 18 years.  He reported his strengths were working well with people, being dependable and trustworthy, and being a good supervisor, a good provider, and a good father.  He reported his weakness was getting along with his peers at work, stating that he did not like some of the things that they did and that it was probably attributable to an age gap. 

On mental status examination, the Veteran was appropriately dressed with cooperative behavior.  He was friendly and easily engaged, albeit somewhat reticent to be frank with emotions.  He exhibited coherent thought content, goal directed thought processes, and speech that was normal in tone and rate.  Insight and judgment were intact, and concentration and memory were good.  The Veteran's mood was depressed and his affect was flat.  He denied suicidal and homicidal ideation.  The Veteran stated his mood was good and rated his depression as a 2/10, however his affect was incongruent with a somewhat restricted tone.  The examiner felt that the Veteran may have been minimizing the effects of his depression and PTSD symptomatology.  The examiner diagnosed a mood disorder, not otherwise specified (NOS); rule out PTSD; and, alcohol dependence in full sustained remission.  A GAF score of 65 was assigned.  It was noted that the Veteran preferred not to take medication but was open to counseling and therapy.

Thereafter, in October 2007, mental status examination was normal and the Veteran was described as pleasant and cooperative.  He reported symptoms of thoughts or dreams about past combat experiences, hyperstartle, and concern over his anger.  However, he reported that his concentration was as good as it used to be and that he was not less interested in things he used to enjoy, not feeling out-of-sync or disconnected from others or his own emotions, and not avoiding things that reminded him of his experiences.  A PTSD screen was negative.  In November 2007, it was noted that the Veteran's symptoms did not seem to be severe or he minimized them.  The Veteran denied having any memory of his nightmares but reported waking frequently at night.  Diagnoses included mood disorder NOS, rule out sleep pattern disturbance versus sleep apnea, and rule out PTSD.  In December 2007, the Veteran reported that he was doing okay although he was having increased problems at work.  He believed that his new manager was trying to make things difficult for him.  He denied suicidal ideation and homicidal ideation and a mood disorder was assessed.

During a VA examination in February 2008, it was noted that the Veteran was not receiving current treatment for a mental disorder.  Regarding current symptoms, the Veteran reported that he could not form an attachment with others and did not have a full range of emotion.  He also experienced chronic sleep impairment.  He indicated that things that were previously interesting and engaging were no longer so, and that it was difficult for him to relax and enjoy daily life.  It was noted that re-experiencing brought on great distress and greatly diminished the quality of the Veteran's life.  The Veteran reported strong reactions to Chinese cooking.  He also indicated that he used work to keep distressing memories and experiences out of his mind.  The examiner noted that the Veteran's chronic symptoms were initially mild but had grown stronger over the years to a moderate to serious level.

Socially, the Veteran had been married for 39 years to his second wife and had two children.  He reported a healthy marriage and regular contact with his adult children.  However, he did not socialize and his leisure pursuits were limited to normal leisure time activities.  There was no history of suicide attempts and no history of violence or assaultiveness.  The examiner noted that the Veteran had healthy family relationships but few social ties or leisure time activities.  Occupationally, the Veteran worked as technical manager for a recycling plant for 10 to 20 years.  During the last 12-month period, the Veteran had lost one week of time for throat surgery.  

Regarding PTSD symptoms, the examiner noted re-experiencing symptoms to include persistent and intrusive distressing recollections of the event including images, thoughts, or perceptions; intense psychological distress at exposure to internal and external cues that symbolize or resemble an aspect of the traumatic event; physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  Avoidance symptoms included efforts to avoid thoughts, feelings, or conversations associated with the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and a restricted range of affect.  Symptoms of increased arousal included difficulty falling or staying asleep, difficulty concentrating, hypervigilance, and an exaggerated startle response.  

On mental status examination, the Veteran was neatly groomed and appropriately dressed.  His attitude was cooperative and he was friendly, relaxed, and attentive.  The examiner noted that the Veteran presented in an open and non-defensive manner and was possibly underreporting symptoms due to shame over them and the pain of having to discuss traumatic material.  Speech was spontaneous speech, and thought process and content were unremarkable.  The Veteran's affect was constricted and his mood was anxious and dysphoric.  Memory was normal and attention was intact, but it was noted that the Veteran struggled with concentration tasks.  Judgment and insight were also intact, and there was no evidence of delusions or hallucinations.  Nor was there evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, episodes of violence, homicidal thoughts, suicidal thoughts, or problems with activities of daily living.  The Veteran was able to maintain minimum personal hygiene and he interpreted proverbs appropriately.  

Based on the foregoing, the examiner diagnosed PTSD and assigned a GAF score of 48.  The examiner noted that the Veteran was able to work and sustain his marriage but experienced serious levels of distress secondary to re-experiencing.  The examiner noted that the Veteran had been unable to sustain social relationships, had limited leisure time activities, and used work to keep his mind away from trauma.  It was noted that numbing and hyperarousal had significantly limited the Veteran's social relationships and that re-experiencing, anxiety, and hypervigilance reduced the Veteran's ability to enjoy daily life or moments when he is not working.  The examiner noted deficiencies in the areas of thinking and mood manifested by impaired concentration and reexperiencing of trauma.  However, there were no deficiencies in work and family relations.  The examiner noted that the Veteran was able to work and used excessive work to protect himself from the symptoms.

The record thereafter shows that during April 2008 VA treatment, a depression screen was negative.  The Veteran reported that over the past two weeks he did not experience little interest or pleasure in doing things and did not feel down, depressed, or hopeless.  During July 2008 VA treatment, it was noted that the Veteran was experiencing problems at work because of his inability to talk much following his throat surgery and had recently been demoted.  

Additionally, the Veteran has submitted written statements in support of his claim.  In a July 2008 written statement, the Veteran reported problems with PTSD and trouble sleeping at night.  He reported that he woke up in cold sweats and did not like to be around a large group of people.  He was also having problems communicating at work due to his throat problems, which was required because he had 10 people that worked for him.  He stated that he was more depressed because he could not communicate like he should.  In a June 2009 statement, the Veteran reported that he had experienced two heart attacks, had a sore throat all the time, was no longer able to work, and had difficulty talking.  He stated that some days he did not feel like getting out of bed.  In September 2009, the Veteran reported that he thought about things that he saw and had to do and woke up at night and could not sleep.  He again related that he lost his job due to trouble communicating.  In a November 2009 statement, the Veteran stated that his throat hurt all the time and he did not sleep, but when he did sleep, things came back to him that he saw in Vietnam.  In a February 2010 statement, the Veteran reported that he did not like to go out and meet people because he could not talk.

During VA examination in August 2010, the Veteran denied treatment for PTSD but reported treatment for depression.  The Veteran reported becoming easily angered by hearing reports of combat in Iraq and Afghanistan.  He was preoccupied with Vietnam recollections and reported that he still dreamed about Vietnam experiences occasionally.  He also reported ongoing sleep impairment.  The Veteran indicated that being in a construction zone and seeing patients in the hospital triggered thoughts about Vietnam.  He stated that he did not get close to anyone other than family, perhaps because of fear of losing someone.  He also believed that every medical problem he had was related to Vietnam.  Post service, he was more angry at the world and had more difficulty in concentrating.  

Regarding the Veteran's PTSD symptoms, the examiner noted difficulty falling or staying asleep; difficulty concentrating; efforts to avoid thoughts, feelings, or conversations associated with the trauma; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; restricted range of affect; intrusive distressing recollections of the event including images, thoughts, or perceptions; recurrent distressing dreams of the event; intense psychological distress at exposure to internal and external cues that symbolize or resemble an aspect of the traumatic event.  The examiner noted chronic symptoms that were moderately severe and occurred three times per week.

Socially, the Veteran was still married to his second wife of 41 years.  He had regular contact with this two adult children, and his seven grandchildren had visited him during the summer.  He reported a stable relationship with his wife.  He had one male friend with whom he socialized and went fishing once every two to three weeks.  He also reported going out to eat with his wife about twice a month and going to the community swimming pool about once a week.  Reported activities and leisure pursuits including primarily fishing, but also watching television during football and basketball season, reading the newspapers, and pulling weeds.  There was no history of suicide attempts.  However, the Veteran did report a history of violence/assaultiveness approximately 20 years prior when he was drinking.  Occupationally, the Veteran had been a production manager at a plant that made solid fiber for furniture and book bags until he retired in November 2008 due to medical problems.  The Veteran stated that he was forced to retire because of speech difficulties following surgery to remove vocal cord tumor.

On mental status examination, the Veteran was clean, neatly groomed, and casually dressed.  His attitude was cooperative and relaxed and his speech was clear and coherent.  His mood was good and he exhibited an appropriate affect.  Attention was described as intact, although it is noted that the Veteran was not able to perform serial sevens.  Remote memory was normal, although recent memory and immediate memory were mildly impaired.  Judgment and insight were intact and thought process and content were unremarkable.  There was no evidence of delusions or hallucinations, nor was there evidence of inappropriate behavior, obsessive/ritualistic behavior, panic attacks, homicidal thoughts, suicidal thoughts, or problems with activities of daily living.  The Veteran interpreted proverbs appropriately and had fair impulse control.  He was able to maintain minimum personal hygiene.  

The examiner diagnosed chronic PTSD and assigned a GAF score of 53.  The examiner found that the Veteran appeared to be slightly improved since his last examination, but definitely no worse than before.  The examiner noted that the Veteran appeared to have made an adequate adjustment to his retirement from work and chronic medical and psychiatric conditions.  The examiner found that the Veteran's psychiatric symptoms were productive of reduced reliability and productivity.  

Thereafter, in a September 2010 statement, the Veteran reported that he told the August 2010 VA examiner that he saw things that are not there, but that the examiner did not note that in the examination report.  During April 2011 and June 2011 VA medical treatment, the Veteran was noted to have a normal mood and affect.  

During a July 2011 Travel Board hearing, the Veteran testified that he was just getting back into treatment and had been seen twice in the last three years.  He reported that he did not like crowds and preferred to be around one or two people at most.  He reported one person with whom he went fishing now and then.  His marriage was described as similar to any other marriage with ups and downs.  He reported that he did not like to listen to the news because there was never anything good, and he did not like to watch many television shows.  Regarding his memory, the Veteran reported that he forgot where he put things and stated that his wife would probably say his memory was bad because he forgot dates.  He indicated that he would not be able to go to the grocery store and pick up five or six items without writing them down.  The Veteran also indicated that his wife said he was depressed. However, when the Veteran was asked if he felt depressed, he responded that he could not answer that question because he did not feel any changes.  He indicated that the depression came on sort of slow and he did not notice it.  He reported that he was short-tempered and snappy.  However, he had no problems with wanting to hurt himself.  He testified that he was not working and that he was cut from his job because he could not communicate at work because of his vocal problems.

Based on the foregoing, the Board finds that the evidence of record indicates that the Veteran's overall level of psychiatric impairment does not warrant a rating greater than 30 percent.  The Board finds that the record shows psychiatric symptoms that are, at most, moderate in nature and productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily. 

The Veteran was assigned a GAF score of 48 at the time of his February 2008 VA examination and a GAF score of 53 at the time of his August 2010 VA examination.  He was also assigned a GAF score of 65 by a VA physician assistant during the course of mental health treatment in September 2007.  The GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126 (2011); VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995). 

Under DSM-IV, a GAF score of 61-70 generally indicates some mild symptoms (depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (occasional truancy, or theft within the household), but generally functioning pretty well and has some meaningful personal relationships.  A GAF score of 51-60 generally indicates moderate symptoms (flat affect and circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (few friends, conflicts with peers or coworkers).  A GAF score of 41-50 generally indicates serious symptoms (suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (no friends, unable to keep a job).

The Board finds that the Veteran's assigned GAF scores of 53 and 65, together with the other pertinent clinical and lay evidence of record, indicates that, since the date of service connection, the Veteran's overall psychiatric symptoms have been mild to moderate in severity and consistent with his 30 percent rating.  While the pertinent evidence shows symptoms of a depressed mood, anxiety, chronic sleep impairment, mild memory loss, and a report of occasional panic attacks, those symptoms are contemplated by the Veteran's current 30 percent rating.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  At no time during the relevant appeals period has the Veteran been found to display circumstantial speech, panic attacks more than once a week, difficulty in understanding complex commands, impaired judgment, or impaired abstract thinking, to warrant a higher 50 percent rating.

Moreover, although the Veteran has asserted impairment in social functioning, the Board finds it significant that during the relevant appeals period, the Veteran was married for over 40 years and has been noted to have a healthy relationship with his wife, children, and grandchildren.  The Veteran also more recently reports a male companion with whom he socializes and goes fishing, and he reports going out to dinner with his wife occasionally and going to the community swimming pool weekly.  The Board also observes that prior to his retirement from work due to his throat-related problems, the Veteran supervised 10 employees and considered himself to be a good supervisor, despite some differences that the Veteran attributed to an age gap.  He even stated that he got along well with others.  Significantly, the February 2008 VA examiner found no deficiencies in work and family relations due to the Veteran's psychiatric symptoms.

The Board recognizes that the Veteran has been noted to have some criteria for a higher 50 percent rating.  Specifically, the Veteran was noted to have a flat affect and the Veteran has reported disturbances in mood and motivation in that he has days that he does not feel like getting out of bed.  Nevertheless, the Board finds that the Veteran has not demonstrated enough of the criteria for a higher rating and the evidence does not more nearly approximate a higher rating to warrant an increase.  The Board also recognizes that the Veteran was assigned a GAF score of 48 during his February 2008 VA examination, suggesting serious impairment.  Nevertheless, the Board finds that the GAF score is outweighed by the record as a whole during the period on appeal, which show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (though generally functioning satisfactorily) due to symptoms of depression, chronic sleep impairment, and mild memory loss, consistent with a 30 percent rating.  The evidence shows some occasional flattened affect, some mild recent and immediate memory impairment, and difficulty with social relationships.  But, the Veteran maintained family relationships.  The Board finds that the evidence does not show circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment; impaired abstract thinking; or difficulty in establishing and maintaining effective work relationships.  Therefore, the Board finds that the criteria for a rating greater than 30 percent are not met because the evidence does not show occupational and social impairment with reduced reliability and productivity at the level envision by the 50 percent rating.

In sum, the Board finds that the Veteran has not been entitled to a rating in excess of 30 percent at any time during the period on appeal.  The Board has considered whether a higher rating might be warranted for any period of time during the relevant appeal period.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the weight of the credible evidence demonstrates that the Veteran's psychiatric symptoms have not warranted an increased rating at any time during the relevant appeals period.  As the preponderance of the evidence is against the claim for an initial increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49  (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  However, the Board finds in this case that the regular schedular standards are not inadequate. 

While cognizant that the Veteran has not been gainfully employed since approximately November 2008, the Board observes that the credible evidence indicates that the Veteran lost his job due to his impaired ability to communicate due to residuals of a service-connected vocal cord tumor.  The Veteran specifically attributes his employment problems to his service-connected throat disability, and, in statements dated in June 2008 and November 2009, the Veteran's former employer noted that the Veteran's employment was adversely affected by his inability to communicate due to his throat disability and by increased absence relating to his vocal cord disability.  The Veteran has not asserted, and the evidence of record does not otherwise demonstrate, that the Veteran's service-connected psychiatric problems have resulted in marked interference with employment beyond that envisioned by the schedular rating already assigned.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010). 

In this case, the competent evidence of record does not show frequent, or any, hospitalizations due to the Veteran's psychiatric symptoms.  Nor does the evidence indicate that the Veteran's service-connected psychiatric disorder otherwise results in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with that disorder is already contemplated by the applicable schedular criteria. Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111  (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in August 2007 and June 2008.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Moreover, the Veteran's claim for an increased initial rating for his psychiatric disability arises from his disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the September 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim, and the Veteran has not asserted that his condition has worsened since his last VA examination.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to a rating in excess of 30 percent for a psychiatric disorder is denied.



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


